I N THE COURT OF APPEALS

                                                                  FILED
                                                                     April 4, 1996

                                                                  Cecil Crowson, Jr.
                                                                  Appellate C ourt Clerk
BETTY MANI S,                                  )   SEVI ER CHANCERY
                                               )   C. A. NO. 03A01- 9512- CH- 0043 3
                                               )
             Pl a i nt i f f - Appe l l a nt   )
                                               )
                                               )
                                               )
                                               )
                                               )
vs .                                           )   HON. CHESTER S. RAI NWATER
                                               )   CHANCELLOR
                                               )
                                               )
                                               )
                                               )
                                               )
J ERRY K. GALYON,                              )   AFFI RMED AND REMANDED
                                               )
             De f e nda nt - Appe l l e e      )




J . LEW S KI NNARD, M di s onvi l l e , f or Appe l l a nt .
       I             a


DW GHT E. STOKES, Se vi e r vi l l e , f or Appe l l e e .
  I




                                       O P I N I O N



                                                                         M M r a y, J .
                                                                          c ur
        Thi s a c t i on wa s i ns t i t ut e d a s a c ompl a i nt f o r a de c l a r a t o r y

j u d g me n t a nd f or a pa r t i t i on of r e a l e s t a t e . The a ppe l l a nt s ou g h t

a d e c l a r a t or y j udgme nt     t ha t     s he wa s       t he owne r     of   a n undi vi d e d

i nt e r e s t i n a t r a c t of l a nd l oc a t e d i n Se vi e r Count y a s a t e na nt i n

c ommo n wi t h t he a ppe l l e e .           She f ur t he r s ought         t o ha ve t he c o u r t

p a r t i t i on t he pr ope r t y i n q ue s t i on.     Bot h pa r t i e s f i l e d mot i ons f o r

s u mma r y j udgme nt .     The t r i a l c our t s us t a i ne d t he de f e nda nt ' s mot i o n

f or s u mma r y j udgme nt , de ni e d pl a i nt i f f ' s mot i on a nd f ound t ha t t he

a pp e l l a nt he l d no i nt e r e s t i n t he pr ope r t y.          Thi s a ppe a l r e s ul t e d .

W a f f i r m t he j udgme nt of t he t r i a l c our t .
 e



        No ma t e r i a l   f a c t s a r e i n di s put e .         Bot h pa r t i e s move d f o r

s u mma r y   j udgme nt    on    t he    gr ounds      t ha t    t he r e   we r e   no   i s s ue s   of

ma t e r i a l f a c t , e a c h c l a i mi ng t o be e nt i t l e d t o j udgme nt a s a ma t t e r

o f l a w.    Thus , we a r e pr e s e nt e d wi t h a pur e que s t i on of l a w a nd n o

p r e s u mp t i on o f c or r e c t ne s s a t t a c he s t o t he t r i a l c our t ' s j udgme n t .

Go n z a l e s v . Al ma n Cons t r . Co . , 857 S. W 2d 42, 44 ( Te nn. App. 199 3 ) .
                                                     .

W mu s t de c i de a ne w whe t he r t he undi s put e d f a c t s s how t ha t e i t h e r
 e

of   t he p a r t i e s i s " e nt i t l e d t o a j udgme nt           a s a ma t t e r     of   l a w. "

Te n n . R. Ci v. P. 56. 03;             Gonz a l e s a t 44- 45.



       Aa r on Ki r by,      f a t he r of t he a ppe l l a nt ,         wa s t he owne r of t h e

t r a c t o f l a nd i n whi c h a n i nt e r e s t i s now s ought by t he a ppe l l a n t .

Du r i n g h i s l i f e t i me , Aa r on Ki r by c onve ye d a wa y hi s i nt e r e s t s i n t h e


                                                    2
p r o p e r t y i n que s t i on i n s uc h a f a s hi on t ha t i t be c a me ne c e s s a r y t o
                                                             1
l i t i ga t e owne r s hi p of t he pr ope r t y.                I n pr e vi ous l i t i ga t i on i n t he

Se vi e r Count y Cha nc e r y Cour t i n c a us e no. 83- 4- 140, s t yl e d M r y J o
                                                                               a

Ki r b y     He nde r s on,      et   al    v.    Aa r o n       Ki r by,   et    al ,      in   whi c h    al l

n e c e s s a r y pa r t i e s or pr i vi e s t o t hi s a c t i on we r e be f or e t he c ou r t ,

a n a g r e e d or de r        wa s   e nt e r e d r e s ol vi ng a l l      i s s ue s ,    whi c h,    a mo n g

o t h e r t hi ngs , ve s t e d t i t l e t o t he s ubj e c t pr ope r t y i n Aa r on Ki r b y
                                       2
a n d wi f e , Ol l i e Ki r by.



           The a gr e e d or de r s pe c i f i c a l l y r e c i t e d " t ha t a l l r i ght s , t i t l e d

( s i c) ,    i nt e r e s t   a nd e qui t y i s     he r e by di ve s t e d f r om M r y Ge o r g e
                                                                                      a

Ki r b y     He nde r s on,     J a me s   Ki r by,    Lonni e        Ki r by,   Fa ye       Ki r by    Sa nd s ,

Ba r b a r a J e a n Ki r by a nd Cl a r a Ne l l Ki r by M Cl ur e ,
                                                           c                             a nd ve s t e d i n t o

Aa r o n Ki r by a nd wi f e , Ol l i e Ki r by. ( Empha s i s a dde d) .



           I t i s undi s put e d t ha t pr i or t o t he l i t i ga t i on whi c h ga ve r i s e

t o t h e a gr e e d or de r , Ol l i e Ki r by owne d no i nt e r e s t i n t he pr ope r t y

i n q u e s t i on.        The r e c or d doe s not di s c l os e t he i n t e r e s t , i f a n y ,

Aa r o n Ki r by ha d i n t he s ubj e c t pr ope r t y pr i or t o t ha t l i t i ga t i o n .



      1
        The record does not demonstrate how the property was conveyed by Aaron Kirby
nor to whom.    There is no copy of the conveyance in the record.        Appellant's
complaint simply states that "Aaron Kirby, father of the plaintiff herein, and
others acquired certain property in Sevier County, Tennessee and conveyed their
interests in various manners so that litigation resulted and the property rights
resolved in Chancery [court] ... and the litigation was terminated by an agreed
order."

      2
        In the previous litigation, the appellee was the attorney for Aaron Kirby and
wife, Ollie Kirby.    As their attorney, he received a one-third interest in the
property as payment for his services. There is no dispute concerning this interest.

                                                       3
W c a n , howe ve r , r e a s ona bl y c onc l ude t ha t t he pr ope r t y de c r e e d t o
 e

Aa r o n Ki r by a nd wi f e , Ol l i e Ki r by, wa s r e c e i ve d i n s e t t l e me nt of

t ha t l i t i ga t i on.



         Aa r on Ki r by di e d a nd wa s s ur vi ve d by hi s wi f e ,                Ol l i e Ki r b y .

Su b s e q u e nt l y, Ol l i e Ki r by a nd t wo of he r da ught e r s c onve ye d t h e i r

i nt e r e s t i n t he pr ope r t y t o t he a ppe l l e e .            The de e d s pe c i f i c a l l y

r e c i t e d:



                 I t i s t he i nt e nt of t he Gr a nt or s by t hi s i ns t r ume nt
         t o c onve y a l l t he i r r i ght s , t i t l e s , e qui t i e s a nd i nt e r -
         e s t s t o t he Gr a n t e e i n t he he r e i na bove de s c r i be d pr op-
         e r t y. Ol l i e M Ki r by i s t he owne r of a l l of s a i d pr ope r t y
                            .
         o r a one - t hi r d i nt e r e s t ; J e a n K. Br a c ki ns i s t he owne r
         o f a one - ni nt h i nt e r e s t ; a nd Br e nd a K. Te a s t e r i s t he
         o wne r of a one - ni nt h i nt e r e s t , whi c h t he y a r e c onve yi ng
         t o t he Gr a nt e e he r e i n.



                   The t hr e s hol d que s t i on whi c h we mus t a ddr e s s i s whe t h e r

t he    a gr e e d    or de r   e nt e r e d   in   t he   pr e vi ous    cas e,    Mry
                                                                                     a      Jo    Ki r b y

He n d e r s on,     e t a l v. Aa r on Ki r by, e t a l ,         c r e a t e d a n e s t a t e by t h e

e n t i r e t i e s i n Aa r on Ki r by a nd wi f e , Ol l i e M Ki r by.
                                                                .



         I t i s s uc h we l l - s e t t l e d l a w t ha t a n i ns t r ume nt ve s t i ng t i t l e

t o r e a l p r ope r t y i n ma n a nd wi f e c r e a t e s a t e na nc y by t he e nt i r e -

t i e s t ha t no c i t a t i ons a r e r e qui r e d.        Ye t t he r e i s s ome r oom f or a

c o n t r a r y r e s ul t i f i t i s c l e a r l y e xpr e s s e d wi t hi n t he i ns t r ume n t a n

i n t e nt t o c r e a t e a n e s t a t e a s t e na nt s i n c ommon or j oi nt t e na nt s .

                                                      4
Se e Bo s t , e t a l . v. J ohns on , 133 S. W 2d 491 ( Te nn. 1939) .
                                               .                                                       No s u c h

i nt e n t i on t o t he c o n t r a r y i s e xpr e s s e d i n t he a gr e e d or de r .                    Th e

o r d e r i s c l e a r a nd una mbi guous .



                   I n e xe r c i s i ng i t s powe r s of s upe r vi s i ng t he e nf or c e -
         me nt of i t s own j udgme nt s , a c our t ha s ne c e s s a r y a nd
         i n he r e nt powe r t o i nt e r pr e t or c ons t r ue a ny a mbi gu ous
         p h r a s e ol ogy of t he j udgme nt s o u g h t t o be e nf or c e d.
         Li ke wi s e , a c our t wh i c h i s c a l l e d upon t o e nf or c e t he
         j u dgme nt of a not he r c our t ha s s ome powe r t o i nt e r pr e t t he
         j u dgme nt t o be e nf or c e d.

                  An una mbi guous j udgme nt s houl d be c ons t r ue d a s a
         wh ol e s o a s , i f pos s i bl e , t o gi ve e f f e c t t o a l l pa r t s
         t he r e o f a n d t o e f f e c t t he i nt e nt a nd pur pos e of t he
         Co ur t . 49 C. J . S. J udg me nt s § 436, p. 862.

                 Howe ve r , a j udgme nt pl a i n a nd a mbi guous by i t s t e r ms
         ma y not be modi f i e d, e nl a r ge d, r e s t r i c t e d or di mi ni s he d.
         I b i d, p. 868.

Te n p e n n y v. Te npe nny, ( Te nn. App. 1995) , Le xi s 105.



         The a gr e e d or de r i n t h e pr e vi ous c a s e i s c l e a r a nd una mbi gu o u s

W,
 e     t h e r e f or e ,      f i nd t ha t       t he a gr e e d or de r ve s t e d t i t l e i n Aa r o n

Ki r b y a nd wi f e , Ol l i e Ki r b y a s , t e na nt s by t he e nt i r e t y.



         W mus t ne xt e xa mi ne t he a s s e r t i on by t he a ppe l l a nt t ha t t h e
          e

a pp e l l e e ha d f i l e d a pr e vi ous                  s ui t   c onc e r ni ng t he s a me s ubj e c t

ma t t e r i n whi c h t he a ppe l l a nt a s s ume d a pos i t i on c ont r a r y t o t h e

p o s i t i on   a s s ume d i n          t hi s    case.         The    r e c or d   r ef l ect s   t ha t   t he

a pp e l l e e h e r e f i l e d a n a c t i on i n t he Ci r c ui t Cour t of Se vi e r Cou n t y

a ga i n s t     t he       a p p e l l a nt   s e e ki ng       to   ha ve    t he    s ubj e c t   pr ope r t y

                                                             5
p a r t i t i one d.        Subs e que nt l y, t he a ppe l l e e , i n t ha t a c t i on, f i l e d a n

a me nd me nt t o hi s c o mp l a i nt a l l e gi ng t ha t he wa s t he owne r of t h e

f ee    a nd     t ha t      t he    a ppe l l a nt         ha d        no    i nt e r e s t     in      t he   pr ope r t y .

Th e r e a f t e r , a non- s ui t wa s t a ke n.



         Ap pe l l a nt woul d ha ve u s f i nd t ha t t he a ppe l l e e i s now e s t op p e d

f r om a s s e r t i ng t ha t he i s t he owne r of t he f e e s i mpl e t i t l e t o a l l

t he p r o p e r t y i n que s t i on.                W wi l l f i r s t l ook t o t he doc t r i ne o f
                                                       e

j ud i c i a l e s t oppe l .        As s umi ng t ha t t he doc t r i ne of j udi c i a l e s t op p e l

i s s t i l l a v i a bl e d oc t r i ne of l a w i n t hi s j ur i s di c t i on, t h e r e a r e

l i mi t a t i ons o n t he g e ne r a l r ul e .



                   ' W l e j udi c i a l e s t oppe l a ppl i e s whe r e t he r e i s no
                      hi
         e x pl a na t i on of t he pr e vi ous c ont r a di c t or y s wor n s t a t e me nt
         ( Sa r t a i n v. Di xi e Coa l & I r on Co . , 150 Te nn. 633, 650,
         6 5 1, 266 S. W 313) , i t doe s not a ppl y whe r e t he r e i s a n
                              .
         e x pl a na t i on s howi ng s uc h s t a t e me nt wa s i na dve r t e nt ,
         i n c ons i de r a t e , mi s t a k e n, or a nyt hi ng s hor t of a ' wi l f ul l y
         f a l s e ' s t a t e me nt of f a c t . Bl a c k Di a mond Col l i e r i e s v.
         De a l , 150 Te nn. 474, 4 77, 265 S. W 985; He l f e r v. [ M ua l
                                                            .                         ut
         Be n. ] He a l t h & Ac c . As s ' n , 170 Te nn. 630, 637, 638, 96
         S. W 2d 1103, 1105, 113 A. L. R. 921, 924, 925.
               .

Se e D. M Ros e & Co. V. Snyde r , 206 S. W 2d 897 ( Te nn. 1947) .
         .                                 .



         The r e a s ons f or t he pe r c e i ve d i nc ons i s t e nc y a r e c l e a r l y s e t

out     in     t he       a ns we r s      to      t he     i nt e r r oga t or i e s          pr opounde d        by      t he

a pp e l l a nt t o t he a ppe l l e e .               The a ppe l l e e e xpl a i ne d i n hi s a ns we r s

to     i nt e r r oga t or i e s        t ha t ,      af t er          c ons ul t a t i on      wi t h    a     numbe r      of

a t t o r n e ys ,     he     wa s      a dvi s e d       t ha t       he    owne d      t he     e nt i r e     f ee     a nd ,

                                                                   6
t h e r e f or e , a me nde d hi s c omp l a i nt a c c or di ngl y.                        J udi c i a l e s t oppe l i s

n o t a va i l a bl e t o t he a ppe l l a nt unde r t he s e c i r c ums t a nc e s .



           The     d oc t r i ne        of     " j udi c i a l       a dmi s s i ons "         wa s     s ubs t a nt i a l l y

c ha n g e d by Rul e 803( 1. 2) ,                   Te nne s s e e Rul e s of Evi de nc e .                    W t h t he
                                                                                                                 i

a d o p t i o n of         t he Te nne s s e e Rul e s               of     Evi de nc e ,      Rul e 803( 1. 2)          t he

d i s t i nc t i on be t we e n e vi de n t i a r y a dmi s s i ons a nd j udi c i a l a dmi s s i o n s

wa s a b o l i s he d.        Thus , j u di c i a l a dmi s s i ons a r e no l onge r c onc l us i v e .

Pr i o r     t o t he a dopt i on of                 t he Te nne s s e e Rul e s                 of    Evi de nc e ,     t he

p r e v a i l i ng r ul e r e l a t i ng t o " j udi c i a l                   a dmi s s i ons " wa s s e t out i n

J o h n P. Sa a d a nd Sons v. Na s hvi l l e The r ma l , 642 S. W 2d 151 ( Te n n .
                                                                   .

Ap p . 1 9 82) .           I nde e d, i n Sa a d i t i s s a i d:                   " Admi s s i ons i n pl e a di ng s

ar e       j udi c i a l     ( c onc l us i ve )       a dmi s s i ons ,            c onc l us i ve       a ga i ns t    t he

p l e a de r     unt i l     wi t hdr a wn or          a me nde d .           M Cor mi c k on Evi d e n c e ,
                                                                               c                                         2nd

Ed i t i on , § 265, p. 633; 31 C. J . S. Evi de nc e § 301, p. 772, not e 2 3 . "



           It    is    cl ear       t ha t ,     s i nc e   t he          c i r c ui t    c ou r t    p l e a di ngs    we r e

a me n d e d , ne i t he r t he ol d r ul e a s s t a t e d i n Sa a d nor Rul e 803( 1 . 2 )

wh i c h i s now i n e f f e c t c ons t i t ut e a c onc l us i ve a dmi s s i on.



           Ap pe l l a nt      al s o    a r gue s      t ha t       t he      a ppe l l e e     is     bound      by    t he

d o c t r i n e of e s t oppe l by de e d. Our Supr e me Cour t , i n De nny v. W l s o n
                                                                                 i

Co u n t y ,     198       Te nn.       677,      281       S. W 2d
                                                                .             671        ( 1955) ,     ha s   de s c r i b e d

e s t o p p e l by de e d a s :              " a ba r whi c h pr e c l ude s o n e p a r t y t o a de e d


                                                                 7
a n d h i s pr i vi e s f r om a s s e r t i ng a s a ga i ns t t he ot he r pa r t y a nd h i s

pr i vi e s   a ny r i ght     or   title      i n de r oga t i on of        t he   de e d or         f r om

d e n y i n g t he t r ut h o f a ny ma t e r i a l f a c t s a s s e r t e d i n i t . "    Smi t h v.

So v r a n Ba nk Ce nt . ,     792 S. W 2d 928 ( Te nn.
                                       .                            App.    1990) .         W do n o t
                                                                                             e

u n d e r s t a nd t he r e c i t a t i ons i n t he de e d a s be i ng i n c onf l i c t wi t h

a pp e l l e e ' s a s s e r t i ons i n t hi s a c t i on.       It   s e e ms c l e a r    t ha t    t he

r e c i t a t i ons i n t he de e d we r e c l e a r l y i nt e nde d t o t r a ns f e r a l l o f

t he g r a nt or s ' r i ght s i n t he pr ope r t y t o t he gr a nt e e — not hi ng mo r e .



        W f i nd no e s t oppe l o r ot he r s i mi l a r r ul e of l a w a va i l a bl e t o
         e

t he a p p e l l a nt i n t hi s c a s e whi c h woul d de f e a t t he a ppe l l e e ' s t i t l e

t o t h e p r ope r t y.     Ac c or di n gl y, we a f f i r m t he j udgme nt of t he t r i a l

c our t .



        Co s t s of t hi s c a us e a r e t a xe d t o t he a ppe l l a nt a nd t hi s c a s e

i s r e ma nde d t o t he t r i a l c our t f or t he c ol l e c t i on t he r e of .




                                                        ___________________________ _ _ _
                                                        Don T. M M r a y, J .
                                                                c ur



CONCUR:


_ _ _ _ _ _ _ ___________________________
He r s c he l P. Fr a nks , J .



                                                   8
_ _ _ _ _ _ _ _ __________________________
Cl i f f o r d E. Sa nde r s , Spe c i a l J udge




                                              9
                                 I N THE COURT OF APPEALS




BETTY MANI S,                                         )    SEVI ER CHANCERY
                                                      )    C. A. NO. 03A01- 9512- CH- 0043 3
                                                      )
               Pl a i nt i f f - Appe l l a nt        )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
vs .                                                  )    HON. CHESTER S. RAI NWATER
                                                      )    CHANCELLOR
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
J ERRY K. GALYON,                                     )    AFFI RMED AND REMANDED
                                                      )
               De f e nda nt - Appe l l e e           )



                                                  ORDER


       Thi s    a ppe a l   c a me on t o be he a r d upon t h e r e c o r d f r om t h e

Ch a nc e r y Cour t o f Se v i e r Count y,              br i e f s a nd a r gume nt of c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of opi ni on t ha t t he r e wa s

n o r e v e r s i bl e e r r or i n t he t r i a l c our t .

       W a f f i r m t he j udgme nt
        e                                        of   t he t r i a l   c our t .   Cos t s of   t hi s

c a us e a r e t a xe d t o t he a ppe l l a nt a nd t hi s c a s e i s r e ma nde d t o t h e

t r i a l c our t f or t he c ol l e c t i on t he r e of .
     PER CURI AM




11